REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to adding a fingerprint to a machine learning model.

Prior art for was found for the claims as follows:
Re. Claim 1,
Zhang et al., (“Protecting Intellectual Property of Deep Neural Networks with Watermarking”; June 4–8, 2018, Incheon, Republic of Korea. ACM, New York, NY, USA; Pgs. 1-13; URL: https://doi.org/10.1145/3196494.3196550) disclose the following limitations: 
A method of producing a first machine learning model (i.e., MNIST) and a second machine learning model (i.e., CIFAR10) that maps an input value to an output label (Zhang: Abstract; Fig. 3  Pg. 4, sec. 4 & & Pg. 6, sec. 5.1 disclose generating watermarks into multiple DNNs [i.e., first and second ML models].), comprising: 
selecting a set of common training labeled input values (i.e., Ys labeled values for training data), a first set of extra input values (i.e., first set Yd are labels for watermarks/fingerprints, such as WMcontent), and a second set of extra input values (i.e., second set Yd are labels for watermarks/fingerprints, such as WMunrelated or WMnoise) (i.e., MNIST) and the second machine learning model (i.e., CIFAR10), wherein the set of common training labeled input values (i.e., input images Ys), first set of extra input values (i.e., WMcontent Yd), and second set of extra input values (i.e., WMunrelated Yd) do not intersect with one another such each valid input value is in at most one of the set of common training labeled input values, first set of extra input values, and second set of extra input values (Zhang: Fig. 4 & Pgs. 4-5, sec. 4.1-4.2 & Pg. 6, sec. 5.1 disclose selecting a set of common training labeled input images/values, a first set of WMcontent and a second set of WMunrelated inputs that do not intersect with one another.); 
selecting a first set of artificially encoded output label values (i.e., watermarks Dwm) corresponding to each of the extra input values in the first set of extra input values (i.e., Yd corresponding to WMcontent), wherein the first set of artificially encoded output label values (i.e., Dwm) are selected to indicate a first fingerprint (i.e., Ywm) of the first machine learning model (Zhang: Pg. 5, Pg. 6, sec. 4.3 disclose algorithm 1, which selects output watermarks Dwm which includes Ywm which gets Yd, wherein Yd, consists of fingerprints for ownership verification. Thus, the output label values Dwm  are selected to indicate a first fingerprint or watermark Ywm of the first DMM.);
training the first (i.e., Fθ = Train(Dwm, Dtrain)) machine learning model (i.e., MNIST) using a combination of the first extra input values (i.e., Yd corresponding to WMcontent) with associated first set of artificially encoded output values (i.e., Dwm) and the set of common labeled training input values (Yd) to produce the first learning model (i.e., DNN MNIST) with the first fingerprint (Zhang: Pgs. 5-6 disclose as shown in algorithm 1, training the first DNN MNIST using a combination of Yd corresponding to WMcontent with associated first set of artificially encoded output values Dwm and the set of common labeled training input values Yd to produce the first learning model DNN Fθ with the first fingerprint Ywm.);  
selecting a second set of artificially encoded output label values (i.e., watermarks Dwm) corresponding to each of the extra input values in the second set of extra input values, wherein the second set of artificially encoded-2-Application No: 16/043,909 Attorney Docket No: 82114892US01 output label values are selected to indicate a second fingerprint of a second machine learning model (Zhang: Pg. 5, Pg. 6, sec. 4.3 disclose algorithm 1, which selects output watermarks Dwm which includes Ywm which gets Yd, wherein Yd, consists of fingerprints for ownership verification. Thus, the output label values Dwm  are selected to indicate a second fingerprint or watermark Ywm of the second DMM.); and 
training the second machine learning model (i.e. CIFAR 10) using a combination of the second extra input values (i.e., WMunrelated Yd) with associated second set of artificially encoded output values (i.e., Dwm) and (Ys) to produce the second learning model (i.e. CIFAR 10) with the second fingerprint (i.e., Ywm), wherein the first machine learning model (i.e. MNIST) and the second machine learning (i.e. CIFAR 10) produce the same output (i.e., accuracy = 100%) for (Ys) and the first machine learning model (i.e. MNIST) and the second machine learning model (i.e. CIFAR 10) have different fingerprints (Zhang: Pg. 5, Pg. 6, sec. 4.3, 5-5.2, Table 1 disclose both ML models trained use algorithm 1, which uses a combination of the second extra input values WMunrelated Yd with associated second set of artificially encoded output values Dwm and the set of common labeled training input values Ys to produce CIFAR 10 with the second fingerprint Ywm, wherein MNIST and CIFAR 10 produce the same output accuracy = 100% and the first machine learning model MNIST and the second machine learning model CIFAR 10 have different fingerprints.).
Sion et al., (US 2005/0055554 A1) disclose selecting different sets from a set of valid input values (Sion: Para. [0048] discloses to encode the watermark, a maximal number of unique, non-intersecting subsets of the original set may be selected using a set of secrets. For each subset, a watermark bit is embedded.).

Claim 13 recites analogous limitations to claim 1 above, therefore in order to reduce superfluous citations of the prior art, the mappings for this claim have been omitted.
	 
Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is [Claims 1 & 13] “… training the second machine learning model using a combination of the second extra input values with associated second set of artificially encoded output values and the set of common labeled training input values to produce the second learning model with the second fingerprint, wherein the first machine learning model and the second machine learning produce the same output for the set of common labeled training inputs …”. This feature is not found or suggested in the prior art.

Claims 1, 3-6, 13, 15-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 08-30-2022